
	
		I
		112th CONGRESS
		2d Session
		H. R. 4195
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2012
			Mr. Sablan (for
			 himself, Ms. Bordallo,
			 Mr. Faleomavaega,
			 Mr. Pierluisi,
			 Mrs. Christensen, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To improve services for victims of sexual assault and
		  domestic violence.
	
	
		1.Sexual Assault Services
			 grants
			(a)AmendmentParagraph (4) of section 14601(b) of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14043g(b)) is amended—
				(1)in the first
			 sentence, by striking , except that the United States Virgin Islands,
			 American Samoa, Guam, the District of Columbia, Puerto Rico, and the
			 Commonwealth of the Northern Mariana Islands shall each be allocated 0.125
			 percent of the total appropriations; and
				(2)by striking the
			 third sentence.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to
			 grants under section 14601 of the Violence Against Women Act of 1994 (42 U.S.C.
			 14043g) for fiscal year 2013 and succeeding fiscal years.
			
